Citation Nr: 0005534	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fractures of multiple ribs, right side with resection of the 
fifth rib, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, to include degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, her mother and father

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991.  She is a member of the Alabama Army National Guard and 
was on inactive duty training on April 22, 1995. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of June 1996 
from the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The Board, in April 1999, 
remanded the case to the RO so that additional development of 
the evidence could be accomplished.  

A hearing was held at the RO in August 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the fractures of multiple ribs, right 
side with resection of the fifth rib are manifested by 
intercostal neuralgia on the right side and right T4 to T6 
dermatomal sensory loss. 

3.  The service-connected residuals of a right knee injury, 
to include arthritis, are productive of no more than slight 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals, fractures of multiple ribs, right side with 
resection of the fifth rib are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8211 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury, to include arthritis, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and her representative contend, in essence, that 
increased ratings for residuals of her service-connected rib 
injury and right knee disabilities are warranted.  Concerning 
her service-connected rib injury residuals, the veteran 
asserts that at times pain will shoot up into her shoulder, 
and that the pain is exacerbated by lifting objects and by 
performing manual labor.  She also contends that she 
experiences pain, weakness, stiffness, swelling, heat, 
locking, fatigability, and lack of endurance as a result of 
her right knee disability.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented claims that are plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the duty to assist the appellant in the development of 
evidence pertinent to that claim.  

In this regard, this case was previously before the Board in 
April 1999.  At that time the case was remanded for 
additional development of the evidence.  That development has 
been completed.  In conjunction with the Remand, VA 
examinations were conducted in June and July 1999.  The Board 
is satisfied that the statutory duty to assist the appellant 
in this case has been met. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999). 

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, Schafrath, supra.


Residuals of a Rib Injury 

In June 1996 the RO granted service connection for a rib 
disability, classified as fracture residuals of the 5th and 
6th ribs with resection of the 5th rib, and a 10 percent 
evaluation was assigned under Diagnostic Code 5297.  The 10 
percent rating assigned in June 1996 was increased by the RO 
in September 1998 to 20 percent pursuant to Diagnostic Codes 
8299-8211.  See 38 C.F.R. §§ 4.20, 4.27 (1999) (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").  The RO recharacterized 
the veteran's service-connected rib-related disability at 
that time as fracture residuals of the 5th and 6th ribs with 
resection of the 5th rib with residual numbness and 
intercostal neuralgia.  This 20 percent rating has remained 
in effect since that rating action.  Service connection is 
also in effect for 

The severity of a rib disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  See also 38 U.S.C.A. § 1155 (West 1991).  

Diagnostic Code 5297 provides that the removal of one rib, or 
the resection of two or more ribs without regeneration 
warrants a 10 percent evaluation.  Note (1) provides that the 
rating for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity.  Note (2) provides an exception, 
setting out that rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  Higher evaluations are warranted 
under Diagnostic Code 5297 where two or more ribs have been 
removed.  Here, as the rating currently in effect is noted to 
be 20 percent, as well as since the medical evidence of 
record does not go to show that the veteran has either had 2 
or more ribs removed, Diagnostic Code 5297 is not for 
application in the instant case.  

Under Diagnostic Code 8211, a 10 percent evaluation is in 
order where there is incomplete, moderate paralysis of the 
eleventh (spinal accessory, external branch) cranial nerve, a 
20 percent evaluation is warranted when there is incomplete, 
severe paralysis of the eleventh (spinal accessory, external 
branch) cranial nerve, and a 30 percent evaluation is in 
order where there is complete paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve.  The level 
of disability is dependent upon loss of motor function of the 
sternomastoid and trapezius muscles.

Diagnostic Code 8511 provides for the evaluation of injury to 
the middle radicular group, involving adduction, abduction, 
and rotation of the arm, flexion of the elbow, and extension 
of the wrist lost or severely affected.  38 C.F.R. § 4.124a.

A 20 percent evaluation may be assigned for mild incomplete 
paralysis of the middle radicular nerve group of the minor 
upper extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis. A 40 percent evaluation requires severe 
incomplete paralysis.  A 60 percent evaluation requires 
complete paralysis with adduction, abduction and rotation of 
the arm, flexion of the elbow, and extension of the wrist 
lost or severely affected. 38 C.F.R. Part 4, Code 8511.

In addition, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (1999).

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (1999).

The service medical records reflect that the veteran, in 
April 1995 while in inactive duty training, was involved in 
an automobile accident, and, as a result, sustained multiple 
rib fractures with right hemothorax and left clavicular 
fracture. 

A veteran received follow up treatment at private and 
military facilities in 1995 and 1996 for intercostal 
neuralgia.  The veteran was hospitalized at a military 
facility in November 1995 for displacement of the fifth rib 
due to trauma.  While hospitalized she underwent a resection 
of a portion of the 5th rib and decortication.  She was 
discharged in December 1995.

A VA examination was conducted in February 1996.  The 
clinical history showed that the veteran had a rib resected 
in November 1995.  The veteran complained that she had 
chronic pain as a result of her rib injury residuals, and 
that she had difficult with strenuous activity and deep 
inspiration.  The examination of the right chest showed two 
keloids.  One was status post tube placement.  The other was 
a 6 cm surgical scar from the rib resection.  There was some 
tenderness on palpation over this area.  Some mild depression 
was noted in the area of the ribs.  The lungs were clear.

X-rays were interpreted as showing resections of the portion 
of the 5th and 6th ribs; no other abnormality noted.  The 
diagnoses included status post hemothorax with chest tube 
placement and most recent rib resection with some chronic 
costochondritis and post traumatic arthralgias and pleuritis 
in the right chest area.  

A private medical operative report dated in May 1996 shows a 
preoperative diagnosis of history of burning right chest 
pain/possible neuroma and intercostal neuralgia.  The veteran 
was administered intercostal nerve block with infiltration.  
She tolerated the procedure well and was noted to be pain 
free at discharge.  

Another private medical record, dated in July 1996, indicates 
that the veteran complained of experiencing right upper 
quadrant pain and numbness in the area of the right breast.  
She also complained of increased pain with work activities 
such as lifting, overhead activity, walking, pushing, and 
pulling.  

An August 1996 private hospital procedure note indicates that 
the veteran had a history of intractable intercostal 
neuralgia, post traumatic.  In an attempt at pain relief, it 
is noted that the veteran was administered a thoracic 
epidural myelogram.  The post-procedure diagnosis was noted 
to be the same as the above-mentioned pre-procedure 
diagnosis.  

The report of a March 1997 VA neurologic examination shows 
that the veteran complained of throbbing pain which starts 
under her right breast and restricts her from taking deep 
breaths.  She noted that this pain occurred every day with 
some relief from Neurontin and nerve blocks.  The examination 
showed that the cranial nerves, II-XII, were intact.  There 
was normal bulk and tone.  Strength was 5/5 throughout.  
There was T5 and T6 sensory level decrease in pinprick.  
There was a sharp/dull differentiation which extended mainly 
under the breast.  The diagnosis was possible neuropathy 
versus thoracic radiculopathy.  Additional testing was 
recommended.

The report of an April 1997 VA examination shows that the 
veteran complained of pain at the operative site since the 
surgery which was somewhat relieved by nerve blocks.  She 
complained of shortness of breath, but not of cough or other 
pulmonary symptoms.  The diagnoses were post-traumatic and 
postoperative status fractured ribs on the right with 
resection of the 5th rib and post-traumatic intercostal 
neuritis.  

VA electromyogram and nerve conduction studies in November 
1997 showed no evidence of right thoracic radiculopathy.  

A VA examination report dated in November 1997 contains a 
diagnosis of post operative resection, right 4th or 5th rib, 
with healed fracture of the left clavicle without sequela; 
slight pain was noted in the area of the ribs.  

The veteran underwent a thoracic epidural steroid injection 
with an epidural myelogram in April and May 1998.  The 
diagnosis was history of persistent intercostal 
neuropathy/radiculopathy.

During her August 1998 hearing at the RO the veteran 
testified that she experienced constant pain, particularly 
with motion, as a result of her rib injury residuals.  She 
noted the pain is located primarily in the area from the top 
of her chest to just below her breast, on the right side.  
The veteran also testified that her condition prevents her 
from being able to lift, push, or pull heavy boxes in her 
employment as a mail clerk.  

VA outpatient records dated in 1998 and 1999 show complaints 
of chest wall pain.  Intercostal neuralgia was diagnosed on 
private medical examination in August 1998.  During a May 
1998 VA examination of the left shoulder the veteran reported 
that she worked as a mail clerk.

A VA examination was conducted in July 1999.  At that time 
she complained of pain on the right side at the T3-T6 
distribution, which was exacerbated by lifting objects and by 
doing manual labor.  She also noted that she had limited 
range of motion on extension and elevation of her arm, which 
is likely more secondary due to stretching her rib 
musculature than by weakness at the shoulder joint.  She 
stated that intermittently she might have shooting pain into 
the fingers of the right hand.  She also complained of 
intermittent right hand numbness.

Neurologic examination showed cranial nerves II through XII 
to be intact.  Motor examination showed 5/5 muscle strength 
throughout, with the right upper extremity examination 
limited secondary to pain.  Sensory examination showed the 
veteran to be intact to touch, temperature, and vibration on 
all 4 extremities.  In the area of the chest wall, a 
consistent loss of sensation between T4 and T5 on both the 
posterior and anterior aspects of the chest was noted.  The 
examiner indicated that the sensory loss had not crossed the 
mid line and therefore was consistent with a dermatomal 
pattern.  There was no sharp shooting pain that could be 
elicited by movement of the neck or upper extremities which 
would suggest a radicular type phenomenon.  Cerebellar 
examination revealed intact rapid alternating movements and 
finger-nose-finger test.  Gait was described as normal.  
Chest x-rays showed a deformity of the right chest wall most 
likely due to resection of the fifth rib.

The diagnosis was right T4 to T6 dermatomal sensory loss, 
highly likely due to service-connected rib injuries.  The 
veteran was noted to suffer from neuralgic type pain as well 
as occasional exacerbations due to musculoskeletal effects.  
The examiner indicated that it did not appear that any 
radicular type symptoms or evidence of weakness or atrophy in 
the right upper extremity to suggest a spinal cord problem.  
No evidence of carpal tunnel syndrome was shown on 
examination.  It was added that the sensory loss in the 
dermatomal pattern would likely never resolve and that the 
veteran may have to continue taking neuropathic medications 
in order to treat her symptoms.  

The Board notes that February 1996 VA chest x-rays sjowed 
resection of the fifth and sixth rib.  However, the medical 
evidence shows that only the fifth rib was resected.  

To summarize, the Board has reviewed the veteran's complaints 
in conjunction with the objective medical evidence of record.  
The record shows that the veteran continues to experience 
intercostal pain on the right side.  The most recent VA 
examination confirmed sensory loss at T4 to T6 distribution.  
However, the remainder of the examination showed no 
significant abnormality.  The evaluation did not confirm 
radicular involvement.  No radicular type symptoms or 
evidence of weakness or atrophy in the upper extremity to 
suggest a spinal cord problem was shown.  In addition, 
cranial nerves II through XII were intact, motor examination 
was normal and the veteran had 5/5 muscle strength 
throughout.  Also the record does not demonstrate the 
presence of the loss of function of either the sternomastoid 
or trapezius. Furthermore, VA electromyogram and nerve 
conduction studies in November 1997 showed no evidence of 
right thoracic radiculopathy.

Also, as noted above, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis, which is 10 percent.  38 C.F.R. § 4.124 
(1999).  See also 4.124a (1999). 

In view of these findings, it is the Board's judgment that 
the current symptoms and findings relative to the veteran's 
service-connected rib injury residual disability do not 
satisfy the criteria for a rating in excess of 20 percent 
under the rating criteria. The Board is also satisfied that 
the current medical evidence adequately reflects the degree 
of functional impairment and 20 percent currently in effect 
contemplates any functional loss resulting from pain as 
contemplated in the DeLuca case. 

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  
Additionally, it is noted that the 20 percent disability 
evaluation currently assigned is the highest rating warranted 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


Right Knee Injury Residuals

In June 1996 the RO granted service connection for a right 
knee disability, classified as status post partial 
meniscectomy and synovectomy, and a 10 percent evaluation was 
assigned under Diagnostic Code 5257.  The 10 percent rating 
assigned in June 1996 has remained in effect since that 
rating action.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule, 38 C.F.R. Part 4 (1999).  See also 38 U.S.C.A. 
§ 1155 (West 1991).  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When slight, a rating of 10 percent 
is provided.  When moderate, a rating of 20 is provided.  
When severe, a rating of 30 percent is provided.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003 which provides for the 
evaluation of degenerative arthritis. Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5260 provides for an evaluation of limitation 
of flexion of the leg.  When flexion is limited to 45 
degrees, a rating of 10 percent is warranted.  When flexion 
is limited to 30 degrees, a rating of 20 percent is provided.  
When flexion is limited to 15 degrees, a rating of 30 percent 
is assignable. 

Diagnostic Code 5261 provides for an evaluation based on 
limitation of extension of the leg.  When extension is 
limited to 10 degrees, a rating of 10 percent is provided.  
When extension is limited to 15 degrees, a rating of 20 
percent is provided.  When extension is limited to 20 
degrees, a 30 percent evaluation is warranted. 

The service medical records reflect that the veteran twisted 
her right knee while on duty in July 1994 and underwent 
arthroscopic surgery in November 1994, when meniscectomy and 
partial synovectomy procedures were performed.  Additional 
records show that she was also seen in 1995 for complaints of 
right knee pain.  

A VA examination was conducted in February 1996.  At that 
time the veteran complained that weather changes and some 
forms of strenuous impact exercises caused her difficulty.  
The examination showed some crepitus and full range of 
motion.  Neither effusion nor warmth was noted. X-rays of the 
right knee showed no bony abnormality.  The diagnosis was 
history of internal derangement of the right knee about 1 1/2 
years ago, arthroscopic surgery, and mild symptomatology. 

A VA outpatient record shows that the veteran was seen for 
complaints of right knee pain in January 1997.  A VA 
treatment record dated in May 1997 also indicates that the 
veteran complained of right knee pain.  Crepitus was shown, 
and chronic knee pain was diagnosed.  A VA outpatient record, 
also dated in May 1997, shows that the veteran was seen for 
right knee complaints.  Tenderness was shown to be present at 
the anterior medial joint line and range of motion was 
described as full.  Ligaments were described as stable.  
Medication was prescribed for pain and mild degenerative 
joint disease of the knees was diagnosed.  

A VA orthopedic examination was conducted in November 1997.  
The veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, locking, fatigability, 
and lack of endurance.  She stated that she wore an elastic 
brace at all time on the right knee. Range of motion testing 
showed flexion of the right knee to 102 degrees, and 
extension to 0 degrees.  Stability was described as good.  X-
rays of the right knee showed slight narrowing of the joint 
space at the medical compartment.  Degenerative joint disease 
was diagnosed.  

In the July 1998 substantive appeal, the veteran asserted 
that she suffered from right knee subluxation and 
instability.  

During her August 1998 hearing at the RO the veteran 
testified that her right knee swelled approximately 2 to 3 
times a week, and that she also experienced intermittent pain 
when she walked a lot or ran.  She added that she was unable 
to do much squatting or kneeling.

A VA orthopedic examination was conducted in June 1999.  At 
that time, the veteran she complained of pain, weakness, 
stiffness, swelling, heat, locking, fatigability, and lack of 
endurance.  She denied redness, instability, and giving way.  
It was noted that flare-ups were shown to occur with overuse, 
and were alleviated by rest.  She indicated that she 
sometimes wore a brace.  She stated that she worked as a mail 
clerk at a private business.  She indicated that her right 
knee interfered with walking.  

The examination showed slight evidence of painful motion.  No 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement was noted by the examiner.  Gait was described as 
fair.  Motion was noted to stop when pain began.  Range of 
motion testing showed flexion of the right knee to 100 
degrees, and extension to 0 degrees.  X-rays of the right 
knee showed minimal degenerative changes.  

The diagnosis was arthralgia of both knees with no loss of 
function due to pain.  The examiner added that the right knee 
did exhibit slight weakened movement and excess fatigability 
or incoordination as a result of the service-connected 
disability.  It was noted that the examiner could not express 
this in terms of degrees.  Ankylosis was not shown.  The 
examiner added that pain played practically no significant 
functional limit on the veteran, as she did not take pain 
medication.  It was further noted that the veteran would have 
a flare-up if the knee was used repeatedly over a period of 
time, and that there could also be instability as well.  

To summarize, the Board has reviewed the veteran's complaints 
in conjunction with the objective medical evidence of record.  
The record shows that the veteran's right knee disorder has 
required intermittent treatment since the time of the 
original July 1994 injury.  The most recent VA examination 
confirmed that the veteran was still experiencing right knee 
pain, to include slight pain on range of motion testing. It 
was also noted that the right knee did exhibit weakened 
movement and excess fatigability or incoordination.  However, 
the degree was classified as slight. Additionally, there was 
no evidence of edema, effusion, instability, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Although flexion was to 100 degrees (normal is 140 degrees) 
there was no impairment in extension.  X-rays showed 
arthritis.  However, it was classified as minimal.  The 
examiner indicated that there would be a flare-up and there 
could be instability if the knee was used repeatedly over a 
period of time.  The veteran indicated that the flare-ups 
occurred with over use.  However, the Board finds important 
the examiner's opinion that pain played practically no 
significant functional limit on the veteran.

After reviewing the evidence it is the Board's judgment that 
the degree of disability resulting from the right knee 
disability does not result in moderate impairment under 
Diagnostic Code 5257.  Accordingly, a rating in excess of 10 
percent is not warranted.  In addition, while X-ray 
examination shows the presence of right knee arthritis, a 
separate compensable rating is not warranted at this time for 
the arthritis because the degree of limitation of motion is 
not shown to meet at least the criteria for a zero percent 
rating and the examination did not show instability.  
(VAOPGCPREC 9-98 (August 1998)).  

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  
Additionally, it is noted that the 10 percent disability 
evaluation currently assigned is the highest rating warranted 
during the appeal period.  See Fenderson, supra.  The Board 
is also satisfied that the current medical evidence reflects 
the degree of functional impairment resulting from the left 
knee disability as contemplated in the DeLuca case.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. 
§4.3 (1999)


ORDER

Entitlement to an increased rating in excess of 20 percent 
for fractures of multiple ribs, right side with resection of 
the fifth rib is denied.  Entitlement to an increased rating 
in excess of 10 percent for the residuals of a right knee 
injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

